Exhibit ExhibitA CHANGE IN CONTROL AGREEMENT THIS CHANGE IN CONTROL AGREEMENT (“Agreement”), made and entered into this _31st_ day of _December_, 2008, by and between Summit Financial Group, Inc. (the “Company”) and H. Charles Maddy, III (“Maddy”), amends, restates, supersedes and replaces that certain Change in Control Agreement made and entered into as of the 4th day of March, 2005; WHEREAS, Company recognizes that Maddy’s contribution to the growth, success and continued operation of Company has been substantial, and WHEREAS, Company believes it is in the best interest of Company to grant Maddy a level of security to preserve key management and to assure fair consideration of any affiliation opportunities that arise, and WHEREAS, the parties hereto, in the interests of clarity and for other reasons stated herein, and for the purpose of complying with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), wish to amend and restate this Agreement, provided thatall provisions applicable to compliance under Code Section 409A shall be effective as of March 4, 2005, and provided further that, notwithstanding any other provisions of this amended and restated Agreement, this amendment applies only to amounts that would not otherwise be payable in 2006, 2007 or 2008 and shall not cause (i) an amount to be paid in 2006 that would not otherwise be payable in such year, (ii) an amount to be paid in 2007 that would not otherwise be payable in such year, and (iii) an amount to be paid in 2008 that would not otherwise be payable in such year, and to the extent necessary to qualify under Transition Relief issued under said Code Section 409A to not be treated as a change in the form and timing of a payment under section 409A(a)(4) or an acceleration of a payment under section 409A(a)(3), Maddy, by executing this Agreement, shall be deemed to have elected the timing and form of distribution provisions of this amended and restated Agreement, and to otherwise further revise the Agreement all on or before December 31, 2008. NOW, THEREFORE, in consideration of the promises and respective covenants and agreements of the parties herein contained, Company and Maddy agree as follows: A.Definitions.For purposes of this Change in Control Agreement, the following definitions shall apply: (1)“Change of Control” means with respect to (i) the Company or any Affiliate for whom Maddy is performing services at the time of the Change in Control Event; (ii) the Company or any Affiliate that is liable for the payment to Maddy hereunder (or all corporations liable for the payment if more than one corporation is liable) but only if either thecompensation payable hereunder is attributable to the performance of service by Maddy for such corporation (or corporations) or there is a bona fide business purpose for such corporation or corporations to be liable for such payment and, in either case, no significant purpose of making 1 such corporation or corporations liable for such payment is the avoidance of Federal Income tax; or (iii) a corporation that is a majority shareholder of a corporation identified in paragraph (i) or (ii) of this section, or any corporation in a chain of corporations in which each corporation is a majority shareholder of another corporation in the chain, ending in a corporation identified in paragraph (i) or (ii) of this section, a Change in Ownership or Effective Control or a Change in the Ownership of a Substantial Portion of the Assets of a Corporation as defined in Section 409A of the Code, and the regulations or guidance issued thereunder, meeting the requirements of a “Change in Control Event” thereunder. (2)“Company” shall mean Summit Financial Group, Inc. (3)“Employment Agreement” shall mean the Amended and Restated Employment Agreement dated as of _December 31st, 2008, by and between Summit Financial Group, Inc. and H.
